4—-PI-Z/

mE D
Dear Aongtiiygi, WHO: toy . case

At Khe La flanhont&e - Our Locrt af
Hecltay wnaent doug erst Te hase
pier Leache tothe nn,
Anenyrhus Tages fo Canela tee Disa
mneclinager S. Liesl? Mode ran anch aE
q ppe OC , Sim TE mor rnd $Aenente
puts Lh. abu bebe Mt hea Yeitactey |

 
Lack rug Pttanle we amgorl’ sill 4
was Wouaght molslng anothen Lrog nro

belle , Wee obare shexgecl me tif posved
Qe offhectad/ suet (eel, —Cabeen/ and laufidiwor

One peracn pnekortede (me ont Lemme
auch Give Tul to (proce Phat What sa
| Gooey Le Lf feet Mea preepeee are Le
Arolitliow Hal a0 Lduyposet ho Foie
fustek hohe athau- Jul pf encloa
do bat we he, LL Quik thew Ae

 
 
 

Susie LaurR| SELGER SILVER S71Ep/

BSA BanKRUPTOY CASE
BHia4 MAR RET STREET.
ih FLOOR
WIL Mlakereaa, D Srortnannl sD hed Bdivsuatieny

 

 

 
